Case 3:16-bk-32010-SHB         Doc 32 Filed 08/26/21 Entered 08/26/21 17:18:08                Desc
                               Main Document     Page 1 of 1

              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE,
                               AT KNOXVILLE


In re:

Ted Castleberry and                                Case No. 3:16-bk-32010-SHB
                                                   Chapter 7
Donna May Castleberry

Debtor(s).



             NOTICE OF APPOINTMENT OF INTERIM TRUSTEE
                         AND FIXING OF BOND
             Pursuant to 11 U.S.C. § 701, Ryan Jarrard, is appointed Interim Trustee in the

above-referenced matter and is hereby designated to preside at the meeting of creditors.

Pursuant to Bankruptcy Rule 2008, the Trustee will be deemed to have accepted this

appointment unless it is rejected within five days of receipt of this notice. The Trustee's

required bond is included under the approved existing general blanket bond.

              Unless creditors at the first meeting of creditors held pursuant to 11 U.S.C. §

341(a) elect another trustee, the Interim Trustee appointed herein shall serve as Trustee

without further appointment or qualification under the same bond.


                                           PAUL A. RANDOLPH
                                           Acting United States Trustee - Region 8


                                           /s/ Kimberly C. Swafford
                                           Kimberly C. Swafford
                                           Assistant U.S. Trustee
                                           31 East 11th Street, Fourth Floor
                                           Chattanooga, Tennessee 37402
                                           (423) 752-5157
                                           EMAIL: kim.c.swafford@usdoj.gov
